Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on July 24, 2021. Claims 1-18 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faccin; Stefano et al. (US 20170289046 A1), hereafter “Faccin,” in view of FOTI; George et al. (US 20200305211 A1), hereafter “FOTI.”
	Consider claim 1. Faccin discloses a wireless communication method, comprising: establishing, by the first computing device, one or more quality of service (QoS) flows for the protocol data unit session for the wireless communication device over the second network access by transmitting, to a second computing device, a message that includes information to associate the one or more quality of service (QoS) see fig. 17, pars. 0155 and 0156; … Accordingly, a classified flow may be established between the UE 502 and the CN 506 over the selected alternative path. If the AN 504 chooses to trigger the handover to another technology, the AN 504 may trigger a handover request to the CN 506 and, upon successful handover preparation, the AN 504 indicates to the CN 506 that the requested QoS can be satisfied by the target AN and … The CN 506 may then transmit an indication to the UE 502 to move the data session to such other AN2 504b. The information from the CN 506 to the UE 502 may be conveyed in AS signaling (if any is present, with the CN 506 first providing the information to AN1 504a that rejected the QoS request), or in NAS signaling. This signaling may indicate which data sessions and/or the new QoS for existing data sessions are to be used over the new AN2 504b (i.e., for the UE 502 to move the data sessions to the new AN). Accordingly, a classified data session may be established utilizing the new AN2 504b), and wherein the first computing device is configured to carry out a session management function and the second computing device is configured to carry out an access and mobility management function (see par. 0052; [0052] The UE 202 has both user plane (UP) and control plane (CP) functionality (and may have UE features discussed generally herein). In FIGS. 2-4, CP signaling is indicated by dashed lines, and UP signaling is indicated by solid lines. The access network (AN) 204 also includes some CP ). 
Faccin, however, does not particular refer to the following limitation taught by FOTI, in analogous art; receiving, by a first computing device, a notification that a wireless communication device that has previously established a protocol data unit session via a first network access has registered for a second network access (see pars. 0036-0038; [0038] In accordance with one aspect, a method performed at a session mobility entity for supporting access of a wireless device to a data network from multiple access networks is provided, the method comprises the steps of receiving a connection request (e.g., a PDU session request) indicating the wireless device is requesting a packet data connection through a new access network (e.g., 5G), the connection request comprising an identifier of the wireless device (e.g., SUPI) and a data network identifier (e.g., DNN) and may comprise an indication for linking the packet data connection to a previous packet data connection established over 4G. The method provides the step of determining that the wireless device has a previous packet data connection over a different access network (EUTRAN or 4G) where the previous packet data connection is associated with a different identifier  …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Faccin and have it include the teachings of FOTI. The motivation would have been in order to identify all the packet data of the previous connection (see pars. 0036-0038). 
Consider claim 2 in view of claim 1 above. FOTI further discloses wherein the receiving the notification comprises receiving the notification from the second computing device (see par. 0033). The motivation would have been in order to identify all the packet data of the previous connection (see pars. 0036-0038).
Consider claim 3 in view of claim 1 above. Faccin further discloses wherein the receiving the notification comprises: receiving the notification from a third computing device via the second computing device, wherein the session management function carried out by the first computing device corresponds to a home session management function and the third computing device is configured to carry out a visiting session management function (see pars. 0050 and 0155).
Consider claim 4 in view of claim 1 above. Faccin further discloses wherein the transmitting the message comprises: transmitting the message to the second computing device via a third computing device, wherein the session management function carried out by the first computing device corresponds to a home session management function and the third computing device is configured to carry out a visiting session management function (see pars. 0050 and 0155).
claim 5 in view of claim 1 above. Faccin further discloses determining, by the first computing device, based on a policy control function, that at least one of the one or more quality of service (QoS) flows is associated with the second network access (see par. 0170).
Consider claim 6 in view of claim 1 above. Faccin further discloses determining, by the first computing device, without reference to a policy control function, that at least one of the one or more quality of service (QoS) flows is associated with the second network access (see pars. 0157 and 0158).
Consider claim 7 in view of claim 1 above. Faccin further discloses wherein the first network access is via a first type of a communication network and the second network access is via a second type of the communication network (see pars. 0155 and 0201).
Consider claim 8 in view of claim 7 above. Faccin further discloses wherein the first type of the communication network is a cellular network and the second type of the communication network is a wireless local area network (see pars. 0155 and 0201).
Consider claim 9. Faccin discloses a wireless communication method, comprising: modifying, by the first computing device, one or more quality of service (QoS) flows for the protocol data unit session to associate the one or more quality of service (QoS) flows with the second network access by transmitting, to a second computing device, a message that includes information to associate the one or more quality of service (QoS) flows with the second network access (see fig. 17, pars. 0155 and 0156; … Accordingly, a classified flow may be established between the UE 502 and the CN 506 over the selected alternative  and … The CN 506 may then transmit an indication to the UE 502 to move the data session to such other AN2 504b. The information from the CN 506 to the UE 502 may be conveyed in AS signaling (if any is present, with the CN 506 first providing the information to AN1 504a that rejected the QoS request), or in NAS signaling. This signaling may indicate which data sessions and/or the new QoS for existing data sessions are to be used over the new AN2 504b (i.e., for the UE 502 to move the data sessions to the new AN). Accordingly, a classified data session may be established utilizing the new AN2 504b), wherein the first computing device is configured to carry out a session management function and the second computing device is configured to carry out an access and mobility management function (see par. 0052; [0052] The UE 202 has both user plane (UP) and control plane (CP) functionality (and may have UE features discussed generally herein). In FIGS. 2-4, CP signaling is indicated by dashed lines, and UP signaling is indicated by solid lines. The access network (AN) 204 also includes some CP functionality, illustrated with the CP block 203 at the AN 204, but the majority of the CP functionality is at the CN 206. Specifically, the CN 206 includes a control plane mobility ). 
Faccin, however, does not particular refer to the following limitation taught by FOTI, in analogous art; receiving, by a first computing device, a notification that a wireless communication device that has previously established a protocol data unit session via a first network access has registered for a second network access (see pars. 0036-0038; [0038] In accordance with one aspect, a method performed at a session mobility entity for supporting access of a wireless device to a data network from multiple access networks is provided, the method comprises the steps of receiving a connection request (e.g., a PDU session request) indicating the wireless device is requesting a packet data connection through a new access network (e.g., 5G), the connection request comprising an identifier of the wireless device (e.g., SUPI) and a data network identifier (e.g., DNN) and may comprise an indication for linking the packet data connection to a previous packet data connection established over 4G. The method provides the step of determining that the wireless device has a previous packet data connection over a different access network (EUTRAN or 4G) where the previous packet data connection is associated with a different identifier of the wireless device (e.g., IMSI), a first Internet Protocol, IP, address and a different data network identifier (e.g., APN). …).
see pars. 0036-0038). 
Consider claim 10 in view of claim 9 above. FOTI further discloses wherein the receiving the notification comprises receiving the notification from the second computing device (see par. 0033). The motivation would have been in order to identify all the packet data of the previous connection (see pars. 0036-0038).
Consider claim 11 in view of claim 9 above. Faccin further discloses wherein the message includes information regarding a type of network access that the one or more quality of service (QoS) flows are to be associated with (see pars. 0157 and 0158).
Consider claim 12 in view of claim 9 above. Faccin further discloses notifying the wireless communication device regarding a type of network access that the one or more quality of service (QoS) flows are to be associated with (see pars. 0157 and 0158).
Consider claim 13 in view of claim 9 above. Faccin further discloses wherein the first network access is via a first type of a communication network and the second network access is via a second type of the communication network (see pars. 0155 and 0201).
Consider claim 14 in view of claim 13 above. Faccin further discloses wherein the first type of the communication network is a cellular network and the second type of the communication network is a wireless local area network (see pars. 0155 and 0201).

claim 15. Faccin discloses a wireless communication method carried out by a wireless communication device, the method comprising: establishing a protocol data unit session over a first network access (see fig. 17, pars. 0155 and 0156; … Accordingly, a classified flow may be established between the UE 502 and the CN 506 over the selected alternative path. If the AN 504 chooses to trigger the handover to another technology, the AN 504 may trigger a handover request to the CN 506 and, upon successful handover preparation, the AN 504 indicates to the CN 506 that the requested QoS can be satisfied by the target AN and … The CN 506 may then transmit an indication to the UE 502 to move the data session to such other AN2 504b. The information from the CN 506 to the UE 502 may be conveyed in AS signaling (if any is present, with the CN 506 first providing the information to AN1 504a that rejected the QoS request), or in NAS signaling. This signaling may indicate which data sessions and/or the new QoS for existing data sessions are to be used over the new AN2 504b (i.e., for the UE 502 to move the data sessions to the new AN). Accordingly, a classified data session may be established utilizing the new AN2 504b), registering for a second network access (see par. 0155;  … Accordingly, a classified flow may be established between the UE 502 and the CN 506 over the selected alternative path. If the AN 504 chooses to trigger the handover to another technology, the AN 504 may trigger a handover request to the CN 506 and, upon successful handover preparation, the AN ); and transmitting an uplink data traffic via the second network access using the received quality of service (QoS) information (see par. 0105; [0105] As with the above examples, an MM context is established between the UE 502 and the AN 504, a DN session is established between the UE 502 and the CN 506, and an associated data session is established between the UE 502 and the UP-GW 516. In this example, the UE 502 may transmit an unclassified (e.g., not explicitly indicated as belonging to a particular application or service) data flow on the uplink corresponding to the QoS policy received by the UE at DN session establishment …).
Faccin, however, does not particular refer to the following limitation taught by FOTI, in analogous art; receiving quality of service (QoS) information for the second network access via the first network access (see pars. 0036-0038; [0038] In accordance with one aspect, a method performed at a session mobility entity for supporting access of a wireless device to a data network from multiple access networks is provided, the method comprises the steps of receiving a connection request (e.g., a PDU session request) indicating the wireless device is requesting a packet data connection through a new access network (e.g., 5G), the connection request comprising an identifier of the wireless device (e.g., SUPI) and a data network identifier (e.g., DNN) and may comprise an indication for linking the packet data connection to a previous packet data connection  …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Faccin and have it include the teachings of FOTI. The motivation would have been in order to identify all the packet data of the previous connection (see pars. 0036-0038). 
Consider claim 16 in view of claim 15 above. Faccin further discloses wherein the receiving quality of service (QoS) information comprises receiving quality of service (QoS) information from a first computing device carrying out a session management function (see par. 0052).
Consider claim 17 in view of claim 16 above. Faccin further discloses wherein the receiving quality of service (QoS) information from the first computing device carrying out the session management function via a second computing device that carries out an access management function (see par. 0052).
Consider claim 18 in view of claim 15 above. Faccin further discloses wherein the first network access is via a first type of a communication network and the second network access is via a second type of the communication network (see pars. 0155 and 0201).

Conclusion 
9.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Gunder; Nicholas M. (US 20110294534 A1) discloses interconnecting two different wireless communication networks.
	HE F (WO 2014169748 A1) discloses management of the connection to a second base station on the user equipment through a double-connection management interface between the first and second base stations.
10.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
November 16, 2021